Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in reply to the Request for Continued Examination filed on 06/08/2022.
Claims 1, 4-6, 11 and 14-16 have been amended.
Claims 3, 9-10, 13 and 19-20 have been cancelled.
Claims 1-2, 4-8, 11-12 and 14-18 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8, 11-12 and 14-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-2 and 4-8 are directed to a system (i.e., a machine) and claims 11-12 and 14-18 are directed to a method (i.e., a process). Accordingly, claims 1-2, 4-8, 11-12 and 14-18 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 1 is the system claim, while claim 11 covers a method claim.
Specifically, independent claim 1 recites:
A medical data system for determining drug compatibility of a subject comprising:
(a) a data unit for storing modules representing medical records of patients, each module including a plurality of module elements each representing a medically- relevant parameter of each of said patients, wherein each element is assigned a specific identifier in said module and a numerical value corresponding to said medically-relevant parameter; and
(b) a processing unit for computationally comparing, based on said identifiers, values of at least a portion of said elements of said module of the subject to a model constructed using unsupervised machine learning analysis of statistical characteristics of historical data of said patients including a frequency of prescription of a drug  to thereby extract information missing from a medical record of said subject to identify probable prescription errors and determine if said drug can be prescribed to the subject.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because determining drug compatibility for a patient by observing the frequency of a prescription, the patient’s diagnoses, hospitalizations, lab test results or medical procedures take place in a medical environment from medical files and extracting information missing from a medical record all relate to managing human behavior/providing healthcare services/medical interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because observing, comparing values, detecting errors and analyzing relationships in medical files for prescription drug compatibility are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil. 
In relation to claims 7 and 17 (similarly to claims 1 and 11), these claims constitute: (c) “mathematical concepts” because generating encounter transcripts from encounter information and filtering encounter information based on visual representation all relate to managing human behavior/interactions between people.  Furthermore, these limitations constitute (b) “a mental process” because solving the compatibility of the subject with the drug using a calculation relate to mathematical relationships, formulas and equation concepts.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-8 and 12-18 (similarly for dependent claims 1 and 11) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 2 and 4-5, and 12 and 14-15, these claims merely recite what the drug compatibility is based on such as continuous regression, types of statistical characteristics of historical data such as frequency of prescription of a drug, diagnoses, hospitalizations, lab test results and/or medical procedures, dose of the drug, rout of administration, start/end date of the prescription and labelled and unlabeled data. Claims 6, 8, 16, and 18 (similarly to claims 1 and 11) recite determining steps such as a calculation based on frequency of the prescriptions, for patients having a diagnosis being treated with the prescriptions, and value less than one for drug incompatibility regarding the subject.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1 (similar to claim 11), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A medical data system (conventional computer implementation as noted below, see MPEP § 2106.05(f)) for determining drug compatibility of a subject comprising:
(a) a data unit for storing modules representing medical records of patients, each module including a plurality of module elements each representing a medically- relevant parameter of each of said patients, wherein each element is assigned a specific identifier in said module and a numerical value corresponding to said medically-relevant parameter (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and
(b) a processing unit (conventional computer implementation as noted below, see MPEP § 2106.05(f)) for computationally comparing, based on said identifiers, values of at least a portion of said elements of said module of the subject to a model constructed using unsupervised machine learning  (conventional computer implementation as noted below, see MPEP § 2106.05(f)) analysis of statistical characteristics of historical data of said patients including a frequency of prescription of a drug  to thereby extract information missing from a medical record of said subject to identify probable prescription errors and determine if said drug can be prescribed to the subject.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of a medical data system that includes a data unit, modules and a processing unit, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “using unsupervised machine learning analysis” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Claim 11 (similar to claim 1) does not have any additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-2, 4-8, 11-12 and 14-18 as a whole, do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2 and 4-8 and analogous independent claim 11 with its dependent claims 12 and 14-18, do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the medical data system that includes the data unit, modules and the processing unit, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “construe using unsupervised machine learning”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Thus, representative independent claim 1 and analogous independent claim 11 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations, for claims 1 and 11, regarding the additional limitation “using unsupervised machine learning analysis” the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
In dependent claims 2 and 4-8 and 12 and 14-18 analogous independent claims 1 and 11, there is no additional elements.
Therefore, claims 1-2, 4-8, 11-12 and 14-18 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 extract information missing from a medical record of said subject to identify probable prescription errors but does not specifically disclose how the probable prescription errors are identified so that a person of ordinary skill in the art could recognize that the applicant had possession of the claimed invention and actually invented how to determine what information is missing the medical record.  Applicant’s specification only makes broad and general statements of when to notify a clinical staff of the presence of the first patient. The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  The specification does not reasonably describe how information is determined to be missing from the medical record to know whether an error occurred or not.
how the physical location of a patient is determined in a manner understandable to a person of ordinary skill in the art and show that the inventor had possession of the claimed invention. For example, the specification does not describe extracting information missing from medical records.  Identify probable prescription errors does not describe to one of ordinary skill in the art of what algorithms, specific analysis, or surveillance software are to be used on what specific types of medical records.  The applicant only broadly defines extracting information.  
Claims 2, 4-8, 12 and 14-18 incorporate the deficiencies of claims 1 and 11, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saria (US 8,504,392 B2) in view of Nigam (US 2013/0226616 A1) in view of Hasey (U.S. 8,655,817 B2) further in view of Reiner (U.S. 2012/0078648 A1).
Regarding claim 1 Saria discloses A medical data system for determining drug compatibility of a subject (Taught as relevant parameters of listed medications compatible with a medical condition, while solving in [column 7, lines 16-34] The challenge of analyzing discharge summaries lies in identifying these health conditions from the difficult to extract, free-flowing, unstructured text.) comprising:
(a) a data unit for storing modules representing medical records of patients (See Fig. 1A and column 6, lines 7-20, disclosed as computer storage device and EHR data repository, relevant to administered medications and patient discharge summary (column 6, lines 30-50, column 7, lines 15-25), and column 12, lines 1-9), each module including a plurality of module elements (The model creation engine has module elements taught in [column 8, lines 36-67] The model creation engine 112 can store the rules, together with their weights, as a model in the model data repository 118. The model creation engine 112 can construct different models for different patient populations.) each representing a medically- relevant parameter of each of said patients, wherein each element is assigned a specific identifier in said module (With the specific identifier as any clinical subject, see identification module in [column 1, line 62 to column 2, line 35] The clinical feature can include one or more of the following features in some embodiments: an identified medication, a clinical event, a microbial culture feature, and a radiology feature. Also, in [column 7, line 48 to column 8, line 22] medical classification model that can be used to analyze clinical features in the structured clinical event data.) and a numerical value corresponding to said medically-relevant parameter (With numerical values having time- related parameters such as time period of hospitalization, time period since last blood test, closely monitored medications if taken within the previous week, prescribed simultaneously while an offered drug is still active, see [column 10, line 58 to column 11, line 32] exemplary time at which a medication was administered as a structured event, days of oxygen therapy and a time interval between obtaining a particular test (e.g., lab test).); and
(b) a processing unit for computationally comparing, based on said identifiers, to thereby determine drug compatibility of the subject (Taught as processors in column 2, lines 53-56, where the medical classification system 110 including the model creation engine in column 4, line 57 to column 5, line 8, and column 10, line 58 to column 11, line 32 with rules as the module identifying minimum time of an administered medication, minimum event duration, and threshold event value such as determining compatible drug dosages within a sequence of feedback testing and identifying patterns. Besides calculating probability values (column 17, lines 1-10-25) see mining and statistical classifications in column 1, lines 31-37.).
Although Saria discloses compatibility of a subject computationally comparing based on identifiers using some statistical characteristics as mentioned above, but Saria does not explicitly teach the computationally comparing when values of at least a portion of said elements of said module of the subject to a model constructed analysis of statistical characteristics of historical data of said patients (See Nigam’s Fig. 16, P0228-P0230 statistical characteristic comparisons of patients taking cilostazol with some of the patients being treated for peripheral Arterial Disease (PAD). Fig. 17 illustrates variables such as Co-prescriptions as an example portion of elements, along with comparing patients with History of Cardiac arrhythmias, Stroke, Myocardial infraction, Vascular surgical procedures and Bypass procedures mentioned in P0231-P0233. See Fig. 18-Fig. 19.
Therefore, it would have been obvious to one of ordinary skill in the art of Healthcare before the effective filing date of the invention to modify the method and system of Saria to have a portion of elements of the module of the subject constructed from statistical characteristics of historical data of said patients, as taught by Nigam, to utilize standard medical evidence-based tools to easily enrich additional information to guide analysis.
Hasey further teaches analysis using unsupervised machine learning (Signals collected from worn sensors feeding into a classifier or regressor, and extraction of relevant features in column 6, lines 13-46 construe unsupervised processing that machine learning is known for. Also, the machine learning of the digital automated medical expert system taught in column 9, lines 31-54, construe using unsupervised machine learning in an automated manner, by integrating diverse sets of neurological, psychological, psychiatric, biological, demographic and other clinical data and estimating the probability of response to a range of treatment possibilities appropriate for the illness diagnosed, and, optionally, to provide a list of diagnostic possibilities rank-ordered by likelihood/probability. Also see past history and other historical data in column 8, lines 57-67.)
Therefore, it would have been obvious to one of ordinary skill in the art of managing medical expertise before the effective filing date of the invention to modify the method and system of Saria and Nigam to using unsupervised machine learning, as taught by Hasey, to predict treatment efficacy and determine optimal treatment illnesses, diseases and abnormalities.
Reiner further teaches prescription frequency and error detection feature such as:
including a frequency of prescription of a drug (See patient compliance and non-compliance as medication frequency construe a frequency of prescription of an administered drug in P0114, P0163, P0184, where patient compliance of prescribed medications is taught in P0082.) to thereby extract information missing from a medical record of said subject to identify probable prescription errors and determine if said drug can be prescribed to the subject (See how medical record keeping errors and missing data concerning compliance relates to therapeutic response to an administered pharmaceutical (P0131-P0134) and see opportunity to trace prescription preparation error in P0284-P0288.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical agent management before the effective filing date of the invention to modify the method and system of Saria, Nigam and Hasey to using prescription frequency and error detection, as taught by Reiner, to improve clinical effectiveness and drug safety.
Regarding claims 2 and 12 Saria discloses wherein said drug compatibility of the subject is based on continuous regression against said model (Taught as learning algorithms to include preformed logistic regression in column 12, lines 18-48.).
Regarding claim 11 Saria discloses A method of determining drug compatibility of a subject (Taught as relevant parameters of listed medications compatible with a medical condition, while solving in [column 7, lines 16-34] The challenge of analyzing discharge summaries lies in identifying these health conditions from the difficult to extract, free-flowing, unstructured text.) comprising:
(a) generating modules representing medical records of patients (See Fig. 1A and column 6, lines 7-20, disclosed as computer storage device and EHR data repository, relevant to administered medications and patient discharge summary (column 6, lines 30-50, column 7, lines 15-25), and column 12, lines 1-9), each module including a plurality of module elements (The model creation engine has module elements taught in [column 8, lines 36-67] The model creation engine 112 can store the rules, together with their weights, as a model in the model data repository 118. The model creation engine 112 can construct different models for different patient populations.) each representing a medically-relevant parameter of each of said patients, wherein each element is assigned a specific identifier in said module (With the specific identifier as any clinical subject, see identification module in [column 1, line 62 to column 2, line 35] The clinical feature can include one or more of the following features in some embodiments: an identified medication, a clinical event, a microbial culture feature, and a radiology feature. Also, in [column 7, line 48 to column 8, line 22] medical classification model that can be used to analyze clinical features in the structured clinical event data.) and a numerical value corresponding to said medically-relevant parameter (With numerical values having time- related parameters such as time period of hospitalization, time period since last blood test, closely monitored medications if taken within the previous week, prescribed simultaneously while an offered drug is still active, see [column 10, line 58 to column 11, line 32] exemplary time at which a medication was administered as a structured event, days of oxygen therapy and a time interval between obtaining a particular test (e.g., lab test).); and
(b) computationally comparing, based on said identifiers, to thereby determine a drug of the subject (Taught as the medical classification system 110 including the model creation engine in column 4, line 57 to column 5, line 8, and column 10, line 58 to column 11, line 32 with rules as the module identifying minimum time of an administered medication, minimum event duration, and threshold event value such as determining compatible drug dosages within a sequence of feedback testing and identifying patterns. Besides calculating probability values (column 17, lines 1-10-25) see mining and statistical classifications in column 1, lines 31-37.).
Although Saria discloses compatibility of a subject computationally comparing based on identifiers using some statistical characteristics as mentioned above, but Saria does not explicitly teach the computationally comparing when values of at least a portion of said elements of said module of the subject to a model constructed from statistical characteristics of historical data of said patients (See Nigam’s Fig. 16, P0228-P0230 statistical characteristic comparisons of patients taking cilostazol with some of the patients being treated for peripheral Arterial Disease (PAD). Fig. 17 illustrates variables such as Co-prescriptions as an example portion of elements, along with comparing patients with History of Cardiac arrhythmias, Stroke, Myocardial infraction, Vascular surgical procedures and Bypass procedures mentioned in P0231-P0233. See Fig. 18-Fig. 19.
Therefore, it would have been obvious to one of ordinary skill in the art of Healthcare before the effective filing date of the invention to modify the method and system of Saria to have a portion of elements of the module of the subject constructed from statistical characteristics of historical data of said patients, as taught by Nigam, to utilize standard medical evidence-based tools to easily enrich additional information to guide analysis.
Reiner further teaches prescription frequency and error detection feature such as:
including a frequency of prescription of a drug (See patient compliance and non-compliance as medication frequency construe a frequency of prescription of an administered drug in P0114, P0163, P0184, where patient compliance of prescribed medications is taught in P0082.) to thereby extract information missing from a medical record of said subject to identify probable prescription errors and determine if said drug can be prescribed to the subject (See how medical record keeping errors and missing data concerning compliance relates to therapeutic response to an administered pharmaceutical (P0131-P0134) and see opportunity to trace prescription preparation error in P0284-P0288.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical agent management before the effective filing date of the invention to modify the method and system of Saria, Nigam and Hasey to using prescription frequency and error detection, as taught by Reiner, to improve clinical effectiveness and drug safety.
Claims 4-5 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saria (US 8,504,392 B2 in view of Nigam (US 2013/0226616 A1) in view of Hasey (U.S. 8,655,817 B2) in view of Reiner (U.S. 2012/0078648 A1) further in view of Miller (US 2008/0015894 A1).
Regarding claims 4 and 14, Although Saria, Nigam, Hasey and Reiner teach said statistical characteristics as mentioned above, Miller further teaches wherein of historical data of said patients further includes diagnoses, hospitalizations, lab test results and/or medical procedures (See scheduled visitations, operations in [P0016], medical history, diagnosis in [P0057] and laboratory data in [P0060].).
Therefore, it would have been obvious to one of ordinary skill in the risk assessment of medications arts before the effective filing date of the invention to modify the method and system of Saria, Nigam, Hasey and Reiner to have historical data of said patients to include diagnoses, hospitalizations, lab test results and/or medical procedures, as taught by Miller, to identify potential risks associated with prescribing any medications.
Regarding claims 5 and 15, Although Saria, Nigam, Hasey and Reiner teach said statistical characteristics as mentioned above, Miller further teaches wherein of historical data of said patients further includes dose of said drug, route of administration, and/or start/end date of said prescription (See medication/prescription data such as the patient's duration of use and the patient's utilization of a medication such as a rate or amount of use, rate or amount of refills and medication dosage in [P0057], P0065, Fig. 3, Fig. 4.).
Therefore, it would have been obvious to one of ordinary skill in the risk assessment of medications arts before the effective filing date of the invention to modify the method and system of Saria, Nigam, Hasey and Reiner to have dose of the drug, as taught by Miller, to identify potential risks associated with prescribing any medications.
Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saria (US 8,504,392 B2) in view of Nigam (US 2013/0226616 A1) in view of Hasey (U.S. 8,655,817 B2) in view of Reiner (U.S. 2012/0078648 A1) in view of Miller (US 2008/0015894 A1) further in view of Craft (US 2005/0108046 A1)
Regarding claims 6 and 16, Craft teaches wherein determining if said drug can be prescribed to the subject is carried out using calculations based on the frequency of prescriptions of a drug, a frequency of patients having a diagnosis of a disorder treatable with said drug and a frequency of said patients having said diagnosis and prescribed with said drug (In P0033, the efficacy of such therapy in the amelioration or cure of the malady treated serves as a disorder treatable with said drug and dispensary and co-pay data help to calculating refill dates for completion of the therapy in [P0037], Fig. 3, Step 48.).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical management before the effective filing date of the invention to modify the method and system of Saria, Nigam, Hasey, Reiner and Miller to determine a prescribed drug compatibility treatable for diagnosed patients and frequency of the diagnosed patients having a diagnosis, as taught by Craft, to make clinicians aware when a prescribed drug proves successful treatment for the patients.

Response to Arguments
Applicant alleges that claims 1 and 11 encompass a practical application and represent a technical improvement to existing clinical decision support (CDS) systems, by deriving new information relevant to a patient based on a stepwise analysis and information that is not present in a patient’s file.  See pgs. 5-6 of Remarks – Examiner disagrees.
The use of machine learning by analyzing populations of electronic medical records based on a converted format is a conventional computer tool and because the machine learning is claimed at a high level of generality and is being used as a tool, this does not rise to a practical application of the abstract idea.  The instant case is directed towards improving the abstract idea and not the computer itself – that is, the recited invention may improve providing clinical advice for a patients’ drug compatibility (i.e. the abstract idea), but there is no evidence to show that it improves the structural or functional properties of the computer itself, outside of improving the computer specifically for implementing the abstract idea.
Applicant alleges that the present invention is not an abstract idea and does not replicate mental processes. See pgs. 6-7 of Remarks – Examiner disagrees.
In the instant case, the deriving of new information or analysis of population isn’t even relying upon a particular learning or historical knowledge that’s typically found in machine learning steps of a claimed process. Without any particular learning or historical knowledge steps claimed, an abstract ideas have been constituted as “certain methods of organizing human activity” because determining drug compatibility for a patient by observing the frequency of a prescription, the patient’s diagnoses, hospitalizations, lab test results or medical procedures take place in a medical environment from medical files and extracting information missing from a medical record all relate to managing human behavior/providing healthcare services/medical interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because observing, comparing values, detecting errors and analyzing relationships in medical files for prescription drug compatibility are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Appellant argues that patent U.S. 10223789 B2 is ineligible under 35 UISC 101, e.g. See pgs. 7-8 of Remarks - Examiner disagrees.
With respect to U.S. 10223789 B2, this leaves the question, 'what image processing and analysis system that assesses a patient's magnetic resonance images for pathology and then automatically generates a prescription based at least in part on that assessment is Applicant claiming’?
Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103 and applied new art and art already of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        07/13/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686